 



EXHIBIT 10.2
Standard Proposal to Lease

         
Location:
      Rowland Heights, California
Date:
      May 12, 2005

1   Lessee.          Nara Bank       Lessor.          Young Oho   2.   Premises.
The Premises which are the subject of this proposal are located in the County of
Los Angeles, State of California, commonly known as 1709 S. Nogales Street,
Rowland Heights #201, and described as approximately 1,036.5 square feet on the
2nd floor (Gross rentable area of the building is approximately 12,343.5 square
feet).   3.   Broker. N/A   4.   Term. The term of the lease shall be thirty-six
(36) months and shall begin on May 15, 2005 and shall end on May 14, 2008.
Lessee shall be granted two options of three (3) years each. In order to
exercise the options, tenant shall notify the lessor in writing at least ninety
(90) days prior to the end of the current lease.   5.   Rent.

  6.1   Monthly rent during the initial lease term shall be $2,383.95 + NNN
payable, in advance, on the fifteenth (15th) day of each month of the term
hereof. Rent shall be raised by the Consumer Price Index (“C.P.I.”) every year
with a minimum of 2% and a maximum of 4% (e.g., if C.P.I. is 3%, then rent shall
by $2,455.47 after one year).     6.2   During option period, rental rate shall
be equivalent to the last month of the prior term and adjusted annually by CPI
with a minimum of 2% and a maximum of 4%.     6.3   On execution of lease,
Lessee shall pay to Lessor $3,500.00 representing rent for last month of term.  
  6.4   if the rent is not paid within 10 days of due date (fifteenth of each
month), five percent (5%) late charge, shall be assessed.

6.   Security Deposit. None.

Total monies due upon execution of Lease (first and last month rent):
$3,039.71 + $3,500.00 = $6,539.71

7.   Agreed Use. The Premises shall be used for office space.   8.   Possession
and Condition of Premises. Lessor warrants that the Premises, without regard to
the purpose for which Lessee will use them, do not violate any covenant or
restriction of record or any applicable governmental requirement. If Lessee is
not already in possession, Lessor shall deliver the Premises on May 15, 2005
broom clean and free of debris with the plumbing, lighting, heating, ventilating
and air conditioning, and loading doors in good operating condition, Subject to
the preceding two sentences,, Lessee accepts the Premises in an “AS IS”
condition and in its present condition.   9.   Maintenance and Repairs. The
foundations, exterior walls, and exterior roof shall be maintained by Landlord
and Premises shall be maintained by Lessee. Lessee shall repair and maintain all
other parts of the Premises.   10.   Insurance.





--------------------------------------------------------------------------------



 



  11.1   Property Insurance (i.e., all perils included within the classification
of fire and extended coverage, vandalism, and malicious mischief — see paragraph
11.3 for a more detailed description) shall be paid for by Lessor.   11.2  
Liability insurance naming Lessee and Lessor as co-insured or “additional
insured” shall be paid by Lessee.   11.3   Property insurance — Building and
improvements.

  (a)   Building and Improvements. Lessor shall obtain and keep in force a
policy or policies of insurance in the name of Lessor, with toss payable to
Lessor, any ground-lessor, and to any Lender insuring loss or damage to the
Premises. The amount of such insurance shall be equal to the full replacement
cost of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
installations, Trade Fixtures, and Lessee’s personal property shall be insured
by Lessee. If the coverage is available and commercially appropriate, such
policy or policies shall insure against all risks of direct physical loss or
damage (except the perils of flood and/or earthquake unless required by a
Lender), including coverage for debris removal and the enforcement of any
Applicable Requirements requiring the upgrading, demolition, reconstruction or
replacement of any portion of the Premises as the result of a covered loss. Said
policy or policies shall also contain an agreed valuation provision in lieu of
any coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located. If
such insurance coverage has a deductible clause, the deductible amount, shall
not exceed $1,000 per occurrence.     (b)   Lessee’s improvements. Since Lessor
is the Insuring Party, Lessor shall not be required to insure Lessee Owned
Alterations and Utility Installations unless the item in question has become the
property of Lessor under the terms of this Lease.  

11.   Proportion and Share of Expenses. Lessee shall pay its proportionate share
of 8.40% of the operating expenses, including, real property taxes, insurance,
maintenance, and security costs.   12.   Assignment & Subletting. Lessee shall
not voluntarily or by operation of law assign, transfer, mortgage or encumber or
sublet all or any part of Lessee’s interest in this Lease or in the Premises
without Lessor’s written consent, which consent shall not be reasonably
withheld. Lessee may assign or sublet the Premises, or any portion thereof,
without Lessor’s consent, or any corporation which controls, is controlled by or
is under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity which acquires
all the assets of Lessee as a going concern of the business that is being
conducted on the Premises provided that before such assignment shall be
effective, (a) said assignee shall assume, in full, the obligations of Lessee
under this Leases and (b) Lessor shall be given written notice of such
assignment and assumption.   13.   No Broker Representations. Lessor and Lessee
acknowledge that Broker has made no representations or warranties regarding the
physical condition of the Premises, or its suitability for Lessee’s intended,
use, and that neither Party has made any representations or warranties to the
other (except as expressly set forth in this proposal) and that Lessor and
Lessee are relying upon their own independent investigations in making or
accepting this offer.   14.   Attorneys’ Fees. Should litigation arise between
Lessor and Lessee, the prevailing party shall be entitled to reasonable
attorneys’ fees.   15.   Addendum. Any Addendum attached hereto is hereby
incorporated in this proposal by this reference.

             
 
  Addendum attached:   o Yes
(Paragraphs                    through                    )  
 
          o No

LESSEE HAS READ, AND FULLY UNDERSTANDS THE FOREGOING AND ACKNOWLEDGES RECEIPT OF
A COPY HEREOF.

2



--------------------------------------------------------------------------------



 



THIS PROPOSAL IS NOT BINDING ON EITHER PARTY. IT IS INSTEAD INTENDED TO
FACILITATE NEGOTIATIONS BETWEEN THE PARTIES. THE PARTIES SHALL NOT BE OBLIGATED
TO LEASE THE PREMISES UNTIL BOTH HAVE SIGNED A MUTUALLY AGREEABLE LEASE
AGREEMENT.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS PROPOSAL OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO SEEK ADVICE OF COUNSEL
AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS TRANSACTION.

                 
 
          LESSEE:    
 
               
DATED:
  6/22/05       Timothy Chang    
 
 
 
     
 
   
 
         
By /s/ Timothy Chang
     
 
         
 
Street Address    
 
               
 
         
 
City, State, Zip    
 
               
 
         
 
Telephone    

16.   Lessor’s Acceptance. Lessor accepts the foregoing proposal to Lease the
Premises and authorizes Broker to communicate to Lessee Lessor’s acceptance
hereof and to deliver an executed copy of this Agreement to Lessee.

                 
 
          LESSOR:    
 
               
DATED:
         
Young H. Cho
   
 
 
 
     
 
   
 
         
By /s/ Young H. Cho
     
 
         
 
Street Address    
 
               
 
         
 
City, State, Zip    
 
               
 
         
 
Telephone    

3